Citation Nr: 1712176	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-02 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to August 2007. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California that denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

In September 2014, the Veteran appeared at a Board hearing at the RO before the undersigned.  A transcript of the hearing is associated with the claims file.  

In March 2016, the Board granted service connection for tinnitus and remanded the claim for service connection for bilateral hearing loss for additional development.


FINDINGS OF FACT

The Veteran's current bilateral hearing loss is the result of an injury during active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to compensation for a disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including sensorineural hearing loss as a disease of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or during the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. §3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 db or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The Court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability", the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160. The Court cited with approval a medical text, which states that the threshold for normal hearing is zero db to 20 db and higher threshold levels indicate some degree of hearing loss.  Id. at 159.

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, "in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

The record shows current hearing loss as defined by 38 C.F.R. § 3.385.  See September 2014 VA Audio Evaluation.  

The remaining questions are whether there was a disease or injury in service and whether there is a link between the current disabilities and the in-service disease or injury.

The Veteran's service treatment records indicate that he was advised in May 2002 of a potential hearing loss, in May 2004 and July 2004 that there had been a shift in hearing thresholds, and in May 2007 that there was "significant" hearing loss.  In-service audiograms generally did not show hearing loss as defined by VA; however,  in March 2004 and July 2004 there was a 40 db loss in both ears at 4000 Hz. Additionally, the Veteran's May 2007 audiogram indicated bilateral hearing loss in at 4000 Hz at less than 40 db.  

During a November 2007 VA examination, mild notch-type high-frequency sensorineural hearing loss was detected at 4000 Hertz in the left ear.  Additionally, VA audiology examinations in November 2008, March 2011, and October 2012 diagnosed mild to moderate sensorineural bilateral hearing loss, although the hearing loss was not shown to be a disabling by VA standards until September 2014.  He was fitted with a hearing aid after the October 2012 examination. 

During the October 2014 Board Hearing, the Veteran and his wife stated that his hearing loss began toward the latter part of his time in service.  In addition to the Veteran's testimony of not being able to hear clearly, the Veteran's wife described the Veteran turning his head in an attempt to hear better.  See id.  Additionally, the Veteran testified that he was informed that he had failed multiple hearing tests during service.  See id.

During the March 2016 VA examination, the Veteran reported noticing a gradual decrease in hearing sensitivity in both ears since 2004, while on active duty.  He reported a history of noise exposure to aircraft, high impact power tools, and air compressors with the use of hearing protection while in the Air Force refueling aircraft.  The Veteran also reported exposure to pumps and truck noises with the use of hearing protection during his employment after service.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Once evidence is determined to be competent, the Board must determine whether it is credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

The Veteran and his wife are competent to report symptoms of his hearing loss, as both are able to witness the Veteran's difficulty hearing.  Additionally, both the Veteran and his wife's statements are determined to be credible.  Based on the evidence of record including the credible statements provided by the Veteran, he spent the majority of his military career working in proximity to jet engine noise, a setting in which he was exposed to considerable acoustic trauma.  Shedden v. Principi, 381 F.3d at 1167.  His exposure to acoustic trauma in service is conceded.   

While the Veteran had VA examinations in January 2008 and March 2016, neither examiner considered the Veteran's abnormal in-service hearing findings that resulted in further testing, as well as in-service reports of hearing threshold shifts and the finding of hearing loss in March 2004.  Both examiners relied on 38 C.F.R. § 3.385 to determine that the Veteran's hearing was within normal limits.  However, neither examiner considered the Court's holding that the threshold for normal hearing is zero db to 20 db and higher threshold levels indicate some degree of hearing loss.  See Hensley, 5 Vet. App. at 159.  .  

The evidence is in relative equipoise.  With the resolution of reasonable doubt in the Veteran's favor, and without ascribing error to the action by the RO, the Board concludes that service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49.


ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


